Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
None of the prior art, neither singularly nor in combination, explicitly teach or make obvious a vehicle control method that includes the steps of determining whether oversteering occurs; determining an amount of braking control and performing, by a braking device, the braking control; determining a steering assist torque in a direction opposite a turning direction of a vehicle and controlling a steering control device according to the determined steering assist torque; and determining an amount of rear wheel steering control and performing reverse phase control on a rear wheel steering device according to the determined amount of the rear wheel steering control, as shown in independent claim 1 and similarly in independent claim 11. 
The closest prior art of record, Takahashi (US 4,979,115) teach a method of controlling rear-wheel steering of a vehicle including calculating assist torque, determining steering direction and speed, and the use of reverse-phase direction steering but fails to teach determining whether oversteering occurs, determining an amount of braking control and performing, by a braking device, the braking control and determining an amount of rear wheel steering control and performing reverse phase control on a rear wheel steering device according to the determined amount of the rear wheel steering control. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661